Citation Nr: 1612656	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-36 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right ankle disability.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected right ankle disability.
  

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marines from August 1960 to August 1964, including during the Vietnam War, and was awarded the Good Conduct Medal.

All three of these matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  These matters were previously before the Board in February 2012, when the claim to reopen entitlement to service connection for a back disability was granted and the underlying merits of the claim were remanded for additional development and consideration.  Also in February 2012, and subsequently in March 2014, the Board remanded the claims of entitlement to service connection for right hip, right leg and low back disorders.

The issues of service connection for right leg and low back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of service connection for a right hip disorder is denied.  See below for additional explanation.  Generally, VA pays monetary benefits for disabilities which are "service connected."  In order for a disability to be considered service connected there are three basic requirements, all of which must be met:

(1) the existence of a current disability; 
(2) the existence of a disease or injury in service, and; 
(3) a relationship or nexus between the current disability and any injury or disease during service.

The Board has reviewed all of the evidence available, including private treatment records, VA treatment records, service treatment records, and written statements from the Veteran, but finds that there is no relationship or nexus between the current hip disorder and service or a service-connected injury or disease, including the right ankle.  Without such a connection, VA cannot award service connection, and cannot grant the claim.


FINDING OF FACT

A right hip disorder is not etiologically related to service, or due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disorder, to include as secondary to a right ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Explanation of Applicable Laws, Regulations, and Cases

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. 
 
In addition a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  

Veteran's Contentions

The Veteran and his representative have suggested that:

1) he has a right hip disorder;
2) that a service-connected right ankle disability has altered his gait and how he stands, causing him to shift his weight while walking and standing still; and
3) the changes in walking and standing caused the right hip disorder.

Board's Consideration and Analysis of Facts and Contentions

The Board agrees that the Veteran has a current right hip disorder.  However, the Board finds that the right ankle disability is unrelated to the onset or progress of his right hip disorder, to include as a result of a change in weight bearing while walking to standing.  The Veteran should be aware that all available evidence and all potential avenues for a grant of the benefit sought have been considered whether expressly addressed or not, in the light most favorable to the Veteran and his claim.

While he has not suggested as much, service treatment records show no evidence of any in-service symptoms or treatment referable to the right hip, including on separation examination in August 1964.  The Veteran reported a one week history of hip pain in June 2008 at a private medical facility, and because pain is a sensation capable of observation without specialized equipment, skills, or training, his reports of hip pain are admissible evidence.  

In June 2008 a cursory assessment diagnosed the Veteran's pain as "sprain/strain [in the] sacroiliac ligament."  The ambiguity of the assessment of a "sprain/strain" reduces the value of the assessment in identifying any specific diagnosis relating to the hip.  Further, there was no suggestion that the right hip symptoms were related to a right ankle disability.

In October 2009, a VA examiner determined that - given his history of spinal disorders, including July 2008 magnetic resonance imaging (MRI) evidence and evidence of radicular pain radiating from the spine -such pain "could very well mimic as hip pain, as it radiates along the hip and thigh to the leg" rather than being evidence of a unique hip disorder itself.  The examiner went on to comment that even if there was a hip disorder, associating it with the right ankle was "not justifiable based on his objective evidence from imaging studies and clinical notes, diagnosis, and response to treatment," and further that "[t]here is no justification for ankle pain to cause this kind of extensive degenerative joint disease, which is more commensurate with the aging process."

In December 2012, following an in-depth examination, a VA examiner determined that there was no hip condition present, but - contradictorily - stated that although the Veteran's "mild asymptomatic [degenerative joint disease] of [the] bilateral hips [was] consistent with age," there was "[n]o right hip diagnosis . . . found on [VA] examination."  Radiographic imaging, however, was confirmed to show "degenerative arthritic changes of both hips with narrowing of the joints spaces."  There was "no evidence of recent trauma or soft tissue abnormality," and the imaging of the hips was reportedly consistent with age."

Because VA found the examiner's conclusion to be internally inconsistent, a new examination was ordered in its March 2014 remand.  In the responsive VA examination report of October 2015, radiographic studies were reviewed and described as revealing "bilateral hip degenerative arthritis."  As the diagnosis of a hip disorder has thus been confirmed on multiple examinations, the Board finds that the disorder is present.

In the October 2015 report, the examiner went on opine that,

complaints [of hip symptoms] however, are still primarily related to the lumbar spine and radicular pain, which primarily limits functioning.  The [V]eteran is now 74 years old, an age at which degenerative arthritis in the hips is quite common.  When the radiographic studies were performed, at the age of 71, he would be expected to have findings of degenerative arthritis; therefore there is no evidence that the [V]eteran developed degenerative arthritis in the hips at an unusually early age.

The examiner further noted that "advanced age is one of the strongest risk factors associated with osteoarthritis," and the disease is present in 80 percent of persons over the age of 55.  Finally, the examiner confirmed that there was "no evidence that the [V]eteran's arthritis has advanced (or been aggravated) beyond what would be expected for his age.  Therefore it is less likely than not that [his] right hip disability is proximately due to or the result of the right ankle condition, [or that the] right hip condition was caused or aggravated beyond its natural progression by the right ankle condition."

Throughout the records, the only evidence of a connection between the Veteran's current hip disorder and service, or a service-connected disability, are his own statements and those of his representative endorsing such a connection.  Reports of pain and discomfort in the area of his right hip are admissible, however neither the Veteran nor his representative have the clinical or technical expertise to link the onset of a hip disorder to a service-connected right ankle disability which began during service many decades ago.  Nor may they opine on a complex medical matter such as the long- or short-term effects of an altered gait and changes in weightbearing due to a right ankle disability.

In contrast, the VA examiners - both physicians - not only opined that the current hip disorder was not related to the right ankle, but also concurred that the arthritis of the hip was likely the result of age alone.  Their opinions are thus highly probative in the Board's finding that a current right hip disorder is not etiologically related to service, or a service-connected disability.

The Board recognizes that in January 2014 the Veteran's representative submitted an article entitled Clinical Examination of the Foot and Ankle.  The article provides a detailed description of the biomechanics of the human foot and ankle, as well as the statement that "asymmetry [when standing] may represent an anatomic variation that may predispose a patient to a particular injury, or may be a compensatory change in response to an injury," and cautioning that "[s]pecific observations should include an evaluation of hip and knee alignment and position, because the lower extremity functions as a unit and not in isolation."  This article was of record and reviewed by the October 2015 examiner when she reached her conclusion.  On its own, however, it represents only generalized information and is not probative in establishing a medical nexus without direct application to the specific facts of the Veteran's case.

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran November and April 2009, prior to the initial adjudication of the claim on appeal.  Notices included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA and private treatment to the extent that they have been identified by the Veteran and proper authorizations have been completed.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in December 2012 and November 2015 during which examiners conducted physical examinations of the Veteran, were provided the claims file and available treatment records for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  
	
Most recently, in March 2014 the Board remanded the issue of service connection for a right hip disorder for additional development, including retrieval of VA and private treatment records, and completion of VA examination to determine whether a current diagnosable disorder exists.  Since that time, the VA treatment records were acquired, and the Veteran was asked again to provide VA with authorizations to obtain treatment records from four specific facilities which he had previously identified.  The Veteran did not respond to VA's request with completed VA Forms 21-4142, Authorization and Consent to Release Information.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  Finally, in November 2015, a VA examination was performed, resulting in a report which specifically addressed those questions asked by the Board.

The Board finds that the RO substantially complied with the March 2014 remand directives regarding service connection for a right hip disorder, and has thus properly proceed with the foregoing decision.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

Service connection for a right hip disorder is denied.


REMAND

Stegall

In its March 2014 remand, the Board ordered that on VA examination, the examiner was to state whether it is "at least as likely as not (50 percent probability or more) that the Veteran's . . . right leg disability[y] [was] caused or aggravated by the Veteran's service connected right ankle disability."  The report of VA examination in October 2015 was exceptionally well written and thorough with regard to the right hip, but failed entirely to address the right leg and any connection between a current right leg disorder and the right ankle.  The examination was thus inadequate and noncompliant with the Board's order,  see Stegall, 11Vet. App. at 271, and remand is required to remedy the deficiency

SSOC

In January 2016, the Veteran's representative submitted a statement from a healthcare professional which concluded that "repeated lateral stress on the disc caused a slow progression of disc degeneration and ultimately a disc bulge with nerve root compression.  It is in [her] opinion that [the Veteran's] back condition is at least as likely as not caused by his ankle injury sustained during his time in the Marine Corps."  Neither the Veteran nor his representative waived initial RO review of this additional evidence, see 38 C.F.R. § 20.1304(c) (2015), and the Veteran perfected his appeal prior to February 2, 2013. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165  (amending 38 U.S.C.A. § 7015(e)(1)  to provide an automatic waiver of initial Agency of Original Jurisdiction review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

Accordingly, this matter is REMANDED for the following action:

1.  The entire record should be reviewed by the same examiner who conducted the October 2015 VA examination.  If the same examiner is not available, another similarly qualified individual will suffice.  The examiner should consider the medical article regarding examination of the foot and ankle received in January 2014 from the Veteran's representative, as well as the January 2016 letter from a private healthcare professional, and provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disorder was caused or aggravated by his service-connected right ankle disability?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current right leg disorder was caused or aggravated by his service-connected right ankle disability?

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


